                                          Case 4:20-cv-01345-HSG Document 28 Filed 02/26/21 Page 1 of 8




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CATLIN INSURANCE COMPANY, INC.,                    Case No. 20-cv-01345-HSG
                                   8                    Plaintiff,                          ORDER DENYING MOTION TO
                                                                                            STRIKE AND GRANTING IN PART
                                   9             v.                                         AND DENYING IN PART MOTION TO
                                                                                            DISMISS
                                  10     DANKO MEREDITH,
                                                                                            Re: Dkt. No. 21
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Pending before the Court is Defendant Danko Meredith’s motion to strike and motion to

                                  14   dismiss. Dkt. No. 21. The Court finds this matter appropriate for disposition without oral

                                  15   argument and the matter is deemed submitted. See Civil L.R. 7-1(b). For the reasons detailed

                                  16   below, the Court DENIES the motion to strike and GRANTS IN PART and DENIES IN PART

                                  17   the motion to dismiss.

                                  18     I.   BACKGROUND
                                  19          Plaintiff Catlin Insurance Company, Inc. filed this action on February 21, 2020, to recover

                                  20   a duplicative settlement payment. Dkt. No. 1. Plaintiff subsequently amended the complaint. See

                                  21   Dkt. No. 14 (“FAC”). Plaintiff alleges that it inadvertently made two settlement payments in

                                  22   connection with an underlying lawsuit in California state court.

                                  23          Following a plane crash in July 2012, Defendants represented the heirs of one of the

                                  24   decedents in a wrongful death action against Able Air Corporation, an aircraft maintenance

                                  25   facility. See FAC at ¶ 4; see also Dkt. No. 21-1 (“Danko Decl.”) at ¶ 2. Plaintiff provided liability

                                  26   insurance coverage for Able Air to defend itself in the litigation. See Dkt. No. 24 (“Breitenbach

                                  27   Decl.”) at ¶ 3. In October 2017, Able Air settled with one of the heirs, LaVerne Boolen. See id. at

                                  28   ¶ 9. The settlement was memorialized in a written agreement, dated March 5, 2018. See id.; Dkt.
                                          Case 4:20-cv-01345-HSG Document 28 Filed 02/26/21 Page 2 of 8




                                   1   No. 25 (“Hanson Decl.”), Ex. A. In the agreement, Ms. Boolen agreed to release all claims against

                                   2   Able Air and Plaintiff for $180,000. See Hanson Decl., Ex. A. Plaintiff alleges that on April 30,

                                   3   2018, it wired the settlement payment in the amount of $180,000 to Defendant’s trust account, and

                                   4   that two days later, on May 2, 2018, it accidentally sent Defendant a duplicative settlement check,

                                   5   also in the amount of $180,000. See FAC at ¶¶ 10–11. Plaintiff further alleges that Defendant

                                   6   was aware of this duplicate payment, but said nothing. See id. at ¶¶ 12–14. Plaintiff only

                                   7   discovered the duplicative payment over a year later, on July 5, 2019. See id. at ¶ 15. Plaintiff

                                   8   alleges that Plaintiff informed Defendant of the mistake, and requested its assistance with

                                   9   returning the overpayment. See id. at ¶¶ 16–17. However, Defendant refused to return the funds.

                                  10   See id. at ¶¶ 18–19. Based on these facts, Plaintiff brings three causes of action against Defendant

                                  11   based on this duplicative payment: (1) unjust enrichment; (2) conversion; and (3) breach of

                                  12   fiduciary duty. See FAC at ¶¶ 22–34.
Northern District of California
 United States District Court




                                  13          In response, Defendant contends that after Able Air settled with Ms. Boolen, the

                                  14   underlying action proceeded to trial on behalf of the remaining heirs. See Danko Decl. at ¶ 7. The

                                  15   jury returned a defense verdict, though the heirs indicated that they would appeal. Id. In February

                                  16   2019, the parties entered into a global settlement agreement, including Ms. Boolen and the other

                                  17   heirs, Able Air, and Plaintiff. See Danko Decl. at ¶ 8; see also id., Ex. E (“Mutual Waiver

                                  18   Agreement”). In the Mutual Waiver Agreement, the heirs agreed to waive their rights to appeal

                                  19   the judgment and any post-trial litigation arising from the jury trial and plane crash. See id., Ex. E

                                  20   at 1–2. The parties also agreed that the agreement constituted “a full and final and complete

                                  21   waiver and discharge of all claims of every sort and nature” resulting from matters litigated in the

                                  22   jury trial and from the plane crash, and that the parties would be “responsible for their own past,

                                  23   present and future attorney fees, costs and liens.” Id. at 2. Defendant urges that Plaintiff’s current

                                  24   action to recover the duplicative settlement payment is not only barred by this Mutual Waiver

                                  25   Agreement, but also that this action is predicated on protected activity and thus triggers

                                  26   California’s anti-SLAPP statue, Cal. Civ. P. Code § 425.16. See generally Dkt. No. 21.

                                  27   Defendant now moves to strike the amended complaint under California’s anti-SLAPP statute, or

                                  28   in the alternative to dismiss the complaint under Federal Rule of Civil Procedure 12(b)(6).
                                                                                         2
                                             Case 4:20-cv-01345-HSG Document 28 Filed 02/26/21 Page 3 of 8




                                   1       II.   LEGAL STANDARD

                                   2             A.   Motion to Strike
                                   3             Under California’s anti-SLAPP statute, “[a] cause of action against a person arising from

                                   4   any act of that person in furtherance of the person’s right of petition or free speech under the

                                   5   United States or California Constitution in connection with a public issue shall be subject to a

                                   6   special motion to strike, unless the court determines that the plaintiff has established that there is a

                                   7   probability that the plaintiff will prevail on the claim.” Cal. Civ. P. Code § 425.16. The statute

                                   8   was enacted to curtail “strategic lawsuits against public participation,” that were “brought

                                   9   primarily to chill the valid exercise of the constitutional rights of freedom of speech and petition

                                  10   for redress of grievances.” Id. § 425.16(a). Because “it is in the public interest to encourage

                                  11   continued participation in matters of public significance, and [because] this participation should

                                  12   not be chilled through abuse of the judicial process,” the anti-SLAPP statute is to be construed
Northern District of California
 United States District Court




                                  13   broadly. Id.

                                  14             California courts apply a two-step process for analyzing an anti-SLAPP motion. Hilton v.

                                  15   Hallmark Cards, 599 F.3d 894, 903 (9th Cir. 2010). Under the first prong, the moving party must

                                  16   make “a threshold showing . . . that the act or acts of which the plaintiff complains were taken ‘in

                                  17   furtherance of the right of petition or free speech under the United States or California

                                  18   Constitution in connection with a public issue,’ as defined in the statute.” Equilon Enters., LLC v.

                                  19   Consumer Cause, Inc., 29 Cal. 4th 53, 67 (Cal. 2002) (quoting Cal. Civ. P. Code § 425.16(b)(1)).

                                  20   If the moving party meets its threshold showing, then the burden shifts to the non-moving party to

                                  21   prove a probability of prevailing on the claim. See id. at 67.1

                                  22

                                  23
                                       1
                                         Since 1999, the Ninth Circuit has determined that the motion to strike and attorneys’ fees
                                       provisions of California’s anti-SLAPP statute, Cal. Civ. P. Code § 425.16(b)–(c), are available in
                                  24   federal court because there is no “direct collision with the Federal Rules.” See U.S. ex rel.
                                       Newsham v. Lockheed Missiles & Space Co., 190 F.3d 963, 972–73 (9th Cir. 1999) (quotation
                                  25   omitted). Yet a number of judges have questioned this holding. See, e.g., Travelers Cas. Ins. Co.
                                       of Am. v. Hirsh, 831 F.3d 1179, 1182–86 (9th Cir. 2016) (Kozinski, J., concurring); id. at 1186
                                  26   (Gould, J., concurring); Makaeff v. Trump Univ., LLC, 715 F.3d 254, 274–75 (9th Cir. 2013)
                                       (Kozinski, J., concurring); see also id. at 275–76 (Paez, J., concurring); cf. Abbas v. Foreign
                                  27   Policy Grp., LLC, 783 F.3d 1328, 1333–37 (D.C. Cir. 2015) (rejecting application of District of
                                       Columbia’s anti-SLAPP statute in federal court). The Court applies the statute in this case as
                                  28   required by binding case law, but shares the concern that this interpretation of the statute “vastly
                                       understates the disruption when federal courts apply the California anti-SLAPP statute,”
                                                                                          3
                                          Case 4:20-cv-01345-HSG Document 28 Filed 02/26/21 Page 4 of 8




                                   1          B.     Motion to Dismiss

                                   2           Under Federal Rule of Civil Procedure 12(b)(6), the Court must dismiss a complaint if it

                                   3   fails to state a claim upon which relief can be granted. To survive a Rule 12(b)(6) motion to

                                   4   dismiss, the plaintiff must allege “enough facts to state a claim to relief that is plausible on its

                                   5   face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). This “facial plausibility” standard

                                   6   requires the plaintiff to allege facts that add up to “more than a sheer possibility that a defendant

                                   7   has acted unlawfully.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The Court accepts as true a

                                   8   plaintiff’s well-pleaded factual allegations and construes all factual inferences in the light most

                                   9   favorable to the plaintiff. Id. However, a plaintiff must provide “more than labels and

                                  10   conclusions.” Twombly, 550 U.S. at 555. The Court does not credit allegations that are

                                  11   conclusory, unwarranted deductions of fact, or unreasonable inferences. Kwan v. SanMedica Int’l,

                                  12   854 F.3d 1088, 1096 (9th Cir. 2017).
Northern District of California
 United States District Court




                                  13   III.    DISCUSSION
                                  14          A.      Motion to Strike
                                  15           As noted above, to be subject to an anti-SLAPP motion, the cause of action must arise

                                  16   from an act “in furtherance of the person’s right of petition or free speech under the United States

                                  17   Constitution or the California Constitution in connection with a public issue.” Cal. Civ. P. Code

                                  18   § 425.16(b). Subdivision (e) delineates the four types of acts that constitute a protected “act in

                                  19   furtherance of a person’s right of petition or free speech.” Cal. Civ. P. Code § 425.16(e). These

                                  20   include, as relevant here, “(2) any written or oral statement or writing made in connection with an

                                  21   issue under consideration or review by a legislative, executive, or judicial body, or any other

                                  22   official proceeding authorized by law . . . .” Id. The statute “shall be construed broadly” to

                                  23   safeguard “the valid exercise of the constitutional rights of freedom of speech and petition for the

                                  24   redress of grievances.” Cal. Civ. P. Code § 425.16(a). Here, Defendant contends that Plaintiff’s

                                  25   allegations concern the underlying wrongful death action and the parties’ settlement discussions,

                                  26   including the Mutual Waiver Agreement. See Dkt. No. 21 at 9–14. As such, Defendant argues

                                  27

                                  28   particularly as it interacts with Rule 12 and its plausibility standard. See Makaeff, 715 F.3d at 274
                                       (Kozinski, J., concurring).
                                                                                           4
                                          Case 4:20-cv-01345-HSG Document 28 Filed 02/26/21 Page 5 of 8




                                   1   that they arise from protected litigation-related activities.

                                   2           Courts have found that “[a] settlement agreement executed in the context of active

                                   3   litigation is made in connection with an issue under consideration or review by a . . . judicial

                                   4   body.” See O&C Creditors Grp., LLC v. Stephens & Stephens XII, LLC, 42 Cal. App. 5th 546,

                                   5   566 (Cal. Ct. App. 2019), as modified (Dec. 17, 2019) (quotation omitted). However, “[t]o

                                   6   determine whether a claim meets the ‘arising from’ requirement of the anti-SLAPP statute,

                                   7   [courts] consider the principal thrust or gravamen of a plaintiff’s cause of action.” O&C

                                   8   Creditors, 42 Cal. App. 5th at 613–14. A defendant must “demonstrate that the defendant’s

                                   9   conduct by which plaintiff claims to have been injured falls within one of the four categories

                                  10   described in subdivision (e) . . . .” Park v. Bd. of Trustees of California State Univ., 2 Cal. 5th

                                  11   1057, 1063 (Cal. 2017) (quotation omitted) (emphasis in original). “Allegations of protected

                                  12   activity that merely provide context, without supporting a claim for recovery, cannot be stricken
Northern District of California
 United States District Court




                                  13   under the anti-SLAPP statute.” Baral v. Schnitt, 1 Cal. 5th 376, 394 (Cal. 2016). As the

                                  14   California Supreme Court has explained:

                                  15
                                                       [A] claim is not subject to a motion to strike simply because it contests
                                  16                   an action or decision that was arrived at following speech or
                                                       petitioning activity, or that was thereafter communicated by means of
                                  17                   speech or petitioning activity. Rather, a claim may be struck only if
                                                       the speech or petitioning activity itself is the wrong complained of,
                                  18                   and not just evidence of liability or a step leading to some different
                                                       act for which liability is asserted.
                                  19

                                  20   Park, 2 Cal. 5th at 1060. “In short, in ruling on an anti-SLAPP motion, courts should consider the

                                  21   elements of the challenged claim and what actions by the defendant supply those elements and

                                  22   consequently form the basis for liability.” Id. at 1063.

                                  23           The Court finds that this action does not arise from protected activity, with the

                                  24   consequence that the motion to strike must be denied. Although Plaintiff’s complaint references

                                  25   the underlying litigation and settlement agreements, those facts simply provide context for the

                                  26   inadvertent $180,000 payment, and explain Plaintiff’s theory as to why it is wrongful for

                                  27   Defendant to retain double the agreed-upon settlement amount. The retention of a duplicate

                                  28   payment sent by mistake is not protected activity. Cf. Old Republic Constr. Program Grp. v. The
                                                                                           5
                                          Case 4:20-cv-01345-HSG Document 28 Filed 02/26/21 Page 6 of 8




                                   1   Boccardo Law Firm, Inc., 230 Cal. App. 4th 859, 870 (Cal. Ct. App. 2014) (“[M]erely citing a

                                   2   settlement agreement as the basis for a duty allegedly breached by the defendant is not enough, by

                                   3   itself, to bring a cause of action for the breach within the statute.”). “If the protected status of an

                                   4   underlying agreement furnished sufficient ground to invoke the anti-SLAPP statute against a claim

                                   5   for breach of that agreement, it would follow that every suit to enforce a settlement agreement

                                   6   would be subject at the threshold to a SLAPP motion.” Id. It is also clear that Plaintiffs are not in

                                   7   any way challenging the formation of the settlement agreement or the Mutual Waiver Agreement.

                                   8   It would be an unjust distortion of the principles underlying the anti-SLAPP statute to read them

                                   9   as Defendant urges, and the Court will not do so.

                                  10          Because the Court finds that Defendant has failed to establish that Plaintiff’s causes of

                                  11   action arise from protected activity, the Court need not address whether Plaintiff has established a

                                  12   probability of prevailing on the merits.
Northern District of California
 United States District Court




                                  13          B.    Motion to Dismiss
                                  14          Although Defendant does not proffer any distinct arguments, it states that it also moves to

                                  15   dismiss Plaintiff’s claims under Federal Rule of Civil Procedure 12(b)(6). See Dkt. No. 21 at 2.

                                  16   Defendant contends that all three of Plaintiff’s causes of action are barred by California’s litigation

                                  17   privilege, Cal. Civ. Code § 47(b), and that Plaintiff’s claims also fail because Defendant does not

                                  18   owe Plaintiff a duty.

                                  19               i.   Litigation Privilege
                                  20          “[T]he [litigation] privilege [in California] applies to any communication (1) made in

                                  21   judicial or quasi-judicial proceedings; (2) by litigants or other participants authorized by law;

                                  22   (3) to achieve the objects of the litigation; and (4) that have some connection or logical relation to

                                  23   the action.” Silberg v. Anderson, 50 Cal. 3d 205, 212 (Cal. 1990). The litigation privilege also

                                  24   applies to statements made by counsel during settlement negotiations. See Downing v.

                                  25   Zimmerman, 85 Cal. App. 4th 1400, 1422 (Cal. Ct. App. 2001).

                                  26          Defendant notes that the protections under the litigation privilege are co-extensive with the

                                  27   anti-SLAPP statute, as both are intended to protect litigants’ rights to access the courts without

                                  28   fear of reprisal. See Dkt. No. 21 at 15. But as already discussed, Plaintiff’s claims do not arise out
                                                                                           6
                                          Case 4:20-cv-01345-HSG Document 28 Filed 02/26/21 Page 7 of 8




                                   1   of any communications related to the underlying state court action. The litigation privilege is thus

                                   2   inapplicable to Plaintiff’s causes of action in this case.

                                   3                 ii.   Fiduciary Duty
                                   4              Defendant urges that it had no duty to protect Plaintiff’s interests as an adverse party. See

                                   5   Dkt. No. 21 at 16. Yet only Plaintiff’s breach of fiduciary duty claim requires the existence of a

                                   6   duty between Plaintiff and Defendant. The elements of a cause of action for breach of fiduciary

                                   7   duty are the existence of a fiduciary relationship, its breach, and damage proximately caused by

                                   8   that breach. See Knox v. Dean, 205 Cal. App. 4th 417, 432–33 (Cal. Ct. App. 2012). Plaintiff

                                   9   alleges that Defendant “owed a fiduciary duty to Plaintiff because lawyers owe trust accounting

                                  10   duties for all funds the lawyer or law firm receives or holds for the benefit of another.” See FAC

                                  11   at ¶ 31.

                                  12              In support of its contention that Defendant had a fiduciary relationship with Plaintiff when
Northern District of California
 United States District Court




                                  13   Plaintiff sent it the settlement funds, Plaintiff cites several cases involving disciplinary

                                  14   proceedings before the California State Bar. In Johnstone v. State Bar, for example, the California

                                  15   Supreme Court explained that “[w]hen an attorney receives money on behalf of a third party who

                                  16   is not his client, he nevertheless is a fiduciary as to such third party.” Johnstone v. State Bar, 64

                                  17   Cal. 2d 153, 155 (Cal. 1966); see also Crooks v. State Bar, 3 Cal. 3d 346, 358 (Cal. 1970) (holding

                                  18   that lawyer who agrees to act as escrow or stakeholder for a client and a third-party owes a duty to the

                                  19   nonclient with regard to held funds). Critically, however, none of these cases involved adverse parties.

                                  20   Plaintiff does not cite—and the Court is not aware—of any authorities that hold that a party has a

                                  21   fiduciary relationship with an adverse party, or with an adverse party’s counsel, based solely on the

                                  22   exchange of a settlement payment. The Court finds that Plaintiff has therefore failed to establish the

                                  23   existence of a fiduciary relationship between Plaintiff and Defendant.

                                  24              The Court accordingly GRANTS the motion to dismiss as to Plaintiff’s fiduciary duty claim,

                                  25   but DENIES the motion as to Plaintiff’s remaining causes of action. Given the inarguable nature of

                                  26   the relationship between Plaintiff and Defendant, the Court finds that Plaintiff could not cure the

                                  27   defects in its fiduciary duty claim by alleging more facts. The Court therefore dismisses

                                  28   Plaintiff’s fiduciary duty claim without leave to amend. See Chaset v. Fleer/Skybox Int’l, LP, 300
                                                                                            7
                                          Case 4:20-cv-01345-HSG Document 28 Filed 02/26/21 Page 8 of 8




                                   1   F.3d 1083, 1088 (9th Cir. 2002) (finding that because plaintiff cannot “cure the basic flaw” in the

                                   2   pleading, “any amendment would be futile,” and “there is no need to prolong litigation by

                                   3   permitting further amendment”).

                                   4   IV.     CONCLUSION
                                   5           Accordingly, the Court DENIES the motion to strike; GRANTS IN PART the motion to

                                   6   dismiss without leave to amend as to Plaintiff’s fiduciary duty claim; and otherwise DENIES the

                                   7   motion to dismiss in its entirety. The Court notes that Defendant does not appear to dispute that it

                                   8   received the inadvertent double-dip settlement payment, but advances a theory apparently

                                   9   premised in significant part on the venerable legal principle of “finders, keepers.” The Court

                                  10   urges the parties to consider whether they can resolve this matter between themselves without

                                  11   further litigation.

                                  12           The Court also SETS a telephonic case management conference on March 16, 2021, at
Northern District of California
 United States District Court




                                  13   2:00 p.m. All parties, counsel, and members of the public and press may use the following dial-in

                                  14   information below to access the conference line:

                                  15            Dial In: 888-808-6929

                                  16           Access Code: 6064255

                                  17   The parties shall also file a joint case management stated by March 9, 2021, and be prepared to

                                  18   discuss how to move this case forward efficiently.

                                  19           IT IS SO ORDERED.

                                  20   Dated: 2/26/2021

                                  21                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  22                                                   United States District Judge
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          8
